Citation Nr: 1645153	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  16-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 10 percent for asbestosis (also claimed as chronic obstructive pulmonary disease (COPD)/pleural effusions/plaques).

2.  Entitlement to service connection for type II diabetes, to include peripheral vascular disease, and hypertension, as secondary to service-connected asbestosis or herbicide exposure.

3.  Entitlement to service connection for a heart condition (also claimed as congestive heart failure), as secondary to service-connected asbestosis or herbicide exposure.

4.  Entitlement to an effective date earlier than February 28, 2012 for the grant of service connection for asbestosis.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to May 1969, with subsequent service in the Reserves.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As explained below, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record in this case.  Consequently, the issue is considered part of the Veteran's increased rating appeal and is included among the issues listed on the first page of this decision.

The issues of entitlement to an increased rating for asbestosis; service connection for type II diabetes, to include peripheral vascular disease, and hypertension; a heart condition (also claimed as congestive heart failure); osteoarthritis; and hyperlipidemia; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An initial claim for service connection for asbestosis was received on February 28, 2012.

2.  There is no earlier received correspondence of record reflecting any claim of service connection for asbestosis.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 2012 for the grant of service connection for asbestosis have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for asbestosis.  As noted in the April 2014 rating decision, an effective date of February 28, 2012 was assigned based on the date the RO received an informal claim for benefits.  The Veteran's representative contends in the September 2016 Informal Hearing Presentation that an informal claim was filed on October 20, 2011, and thus the effective date must be amended to reflect that date.  

The effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2015).  

The RO received an informal claim for service connection on February 28, 2012.  The informal claim consisted of a cover letter from the Veteran's representative, which was dated by the representative on October 20, 2011.  Although the cover letter was not date-stamped by the RO, several supporting documents referenced in the cover letter were date-stamped on February 28, 2012 by the RO, or hand-dated by the Veteran or his representative on a date later than October 20, 2011.  For example, the consent to release information forms for Dr. R.S., Dr. R.W., and Dr. H. (items 7, 9, and 11 in the cover letter) are hand-dated on October 28, 2011.  A statement from the Veteran discussing his disabilities (item 12 in the cover letter) is dated by the Veteran on February 25, 2012.  The Veteran's application for service connected disabilities (item 4 in the cover letter) is date-stamped by the RO on February 28, 2012.  Finally, the VA Form 21-22a, appointing the Veteran's representative (item 3 in the cover letter), is dated by the representative on February 25, 2012.  Thus, the evidence of record indicates that the entire informal claim package was received on February 28, 2012, not October 20, 2011.  

That the cover letter is not date-stamped by the RO reflects that letter and supporting documents were received by the RO at the same time, and only the envelope or one page of the entire package was date-stamped.  VA did not receive any correspondence or medical evidence from the Veteran or his representative prior to that date that can be construed as a formal or informal claim for service connection for asbestosis.  Thus, the effective date for service connection for asbestosis was set at the date of receipt of the informal claim. 

To the extent that the Veteran claims that his disability was present prior to the currently assigned effective date, the Board notes that establishing such a fact would not assist him in his claim.  As noted, it is that later of the date of receipt of the new claim or the date entitlement arose that controls the assigned effective date.  38 C.F.R. § 3.400(q)(2), (r).  No benefit may be paid before a claim is made. 38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to...be paid under the laws administered by the Secretary.").  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999). Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition. KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The Board finds that there was no pending claim prior to February 28, 2012, pursuant to which benefits could be granted.  For these reasons, the Veteran's claim for an earlier effective date for the grant of service connection for asbestosis must be denied.


ORDER

Entitlement to an effective date prior to prior to February 28, 2012, for the grant of service connection for asbestosis is denied.


REMAND

The Veteran's asbestosis (also claimed as chronic obstructive pulmonary disease (COPD)/pleural effusions/plaques) is rated as 10 percent disabling under Diagnostic Code 6833.  COPD is addressed by Diagnostic Code 6604.  The Veteran, through his representative, raises several concerns with his current evaluation in the September 2016 Informal Hearing Presentation.  

First, the Veteran contends that his respiratory condition should be evaluated based on his FVC (Forced Vital Capacity) readings rather than his DLCO (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) readings.  Notably, 38 C.F.R. §  4.96(d)(6) provides, "when there is a disparity between the results of different PFT's..., so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  Here, a March 2014 VA examiner indicated that the results of the Veteran's DLCO test most accurately reflect the level of his disability.  The Veteran's private physician, however, has relied on FVC results in the course of treatment, and has not used a DLCO test.  Thus, a new examination and opinion is required to assist in determining whether FVC or DLCO test results most accurately reflect the level of the Veteran's disability.

Second, the Veteran contends that a separate rating should be assigned for COPD.  Notably, the Rating Schedule for respiratory diseases under 38 C.F.R. § 4.97 provides that both asbestosis and COPD are evaluated based on the severity of findings from a pulmonary function tests (PFTs).  See 38 C.F.R. § 4.97, Diagnostic Codes 6604 and 6833.  VA regulations provide that evaluations under Codes 6600 to 6817 and 6822 to 6847, for co-existing conditions, may not be combined with each other.  38 C.F.R. § 4.96 (a).  This reinforces the prohibition against pyramiding.  38 C.F.R. § 4.14.  Section 4.96(a) also provides that the assigned evaluation will be "under the diagnostic code which reflects the predominant disability."  The assigned rating may be elevated one level where the overall disability picture warrants such.  38 C.F.R. § 4.96(a).  Accordingly, separate ratings for COPD and asbestosis are not available; however, the Veteran's contentions raise the question as to which condition is the predominant disability.  Thus, a new examination and opinion is required to assist in determining whether it is more appropriate to rate the Veteran's condition under Diagnostic Code 6833 or 6604.  

Third, the Veteran contends that he has a current diagnosis of pulmonary hypertension, which would support a 100 percent rating evaluation.  The evidence of record shows that the Veteran has hypertension, but does not show whether he has pulmonary hypertension or another type of hypertension.  Thus, a new examination and opinion is required to clarify his diagnosis.

The April 2014 rating decision denied the claims for service connection for type II diabetes, to include peripheral vascular disease, and hypertension, and service connection for a heart condition (also claimed as congestive heart failure), on the basis that the Veteran was not exposed to herbicides in service.  However, the Veteran has also raised the claim that the conditions are caused by service-connected asbestosis.  A new examination and opinion is required to assist in determining whether the conditions are caused by asbestosis.

The April 2014 rating decision denied service connection for osteoarthritis and hyperlipidemia, claimed as secondary to service connected asbestosis.  The Veteran expressed disagreement with these issues in his June 2014 notice of disagreement; however, they were not addressed in the December 2015 Statement of the Case.  Because the Veteran has filed a notice of disagreement with regard to the issues of service connection for osteoarthritis and hyperlipidemia, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Finally, the March 2014 VA examiner indicated that the Veteran would be unable to work at a job requiring significant physical activities.  As such, the issue of entitlement to a TDIU is raised by the record, and the issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to TDIU.  All notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159 (2015), must be fully met. 

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of service-connected asbestosis.  The examiner must review the claims file and must note that review in the report.  The examiner should address the following: 

a).  Set forth all current complaints and findings pertaining to the service-connected asbestosis. 

b).  Specify which of the currently diagnosed respiratory conditions - specifically, asbestosis or COPD - is the predominant disability.  A complete rationale must be provided for the opinion.

c).  Conduct all necessary tests, to include the following pulmonary function tests (PFTs) conducted post-bronchodilator therapy: (i) Forced Expiratory Volume in one second (FEV-1); (ii) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and (iii) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  

If testing is medically contraindicated, the examiner must specifically state that and explain why the testing cannot be accomplished.

d).  Specify which test results most accurately reflect the level of the Veteran's disability.  In doing so, the examiner must consider and discuss the March 2010 PFTs by the private physician.  A complete rationale must be provided for the opinion.

e).  Specify whether the Veteran's asbestosis is manifested by any of the following: (i) maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or (ii) cor pulmonale or pulmonary hypertension; or (iii) requires outpatient oxygen therapy.

f).  State what impact, if any, asbestosis has on activities of daily living and employability.

3.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to assist in determining the nature and etiology of type II diabetes, to include peripheral vascular disease, and hypertension.  The examiner is requested to:

a).  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the current type II diabetes, to include peripheral vascular disease, and hypertension had its onset in service or is otherwise related to service.

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the current conditions were caused or aggravated by the Veteran's service-connected asbestosis.

4.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to assist in determining the nature and etiology of the Veteran's heart condition (also claimed as congestive heart failure).  The examiner is requested to:

a).  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the current heart condition had its onset in service or is otherwise related to service.

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the current heart condition were caused or aggravated by the Veteran's service-connected asbestosis.

5.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for osteoarthritis and hyperlipidemia.  Please advise the Veteran of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

6.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


